Case 1:17-cv-06404-BMC-SMG Document 344 Filed 04/03/20 Page 1 of 3 PageID #: 14887
                                                                        Three Bryant Park
                                                                        1095 Avenue of the Americas
                                                                        New York, NY 10036-6797
                                                                        +1 212 698 3500 Main
                                                                        +1 212 698 3599 Fax
                                                                        www.dechert.com


                                                                        EDWARD A. MCDONALD

                                                                        edward.mcdonald@dechert.com
                                                                        +1 212 698 3672 Direct
                                                                        +1 212 698 3599 Fax
           April 3, 2020


           VIA ECF

           The Honorable Brian M. Cogan
           United States District Court for the
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, NY 11201

                  Re:      Lawson v. Rubin, 17-cv-06404

           Dear Judge Cogan:

           This letter is respectfully submitted by the parties, jointly, pursuant to the Court’s order
           of March 25, 2020, directing the parties to “confer and jointly propose alternative dates in
           May and June (and, if need be) July, to be submitted to the Court by April 3, 2020.”

                                     Trial in May: The Parties’ Positions

           Defendants submit that the Court should not schedule a trial for May. The spread of the
           Coronavirus since the Court’s March 25 Order makes it appear highly unlikely the City
           will be fully functioning in May such that jurors would be available and willing to sit
           together for the time that would be needed for the trial. Preparing for a trial that will
           likely be postponed takes a financial and emotional toll on the parties. Furthermore, each
           of the attorneys’ places of business will be closed, at the instruction of the President, until
           at least April 30; thus, preparing for a May trial would be extremely difficult. Finally,
           some of the people involved in this trial are, based on age and physical condition, within
           the “higher risk” population defined by the CDC and are anxious at the idea of having to
           appear for a trial in the next couple of months. Defendants would therefore request that
           the trial be scheduled for a later date.

           Plaintiffs are available any date in May to try this case.
Case 1:17-cv-06404-BMC-SMG Document 344 Filed 04/03/20 Page 2 of 3 PageID #: 14888

                                                                       The Honorable Brian M. Cogan
                                                                       April 3, 2020
                                                                       Page 2




                                     Trial in June: The Parties’ Positions

           Defendants are prepared to try the case in June. Defendants note, however, that if the
           lockdown that is currently in place is continued through April and into May, it will be
           nearly impossible for the parties and counsel to prepare for a June trial.

           Plaintiffs are not available during the month of June due to an arbitration.

                                     Trial in July: The Parties’ Positions

           Counsel for Ms. Powers has a trial scheduled in New York Supreme Court beginning on
           July 8, and counsel for Mr. Rubin has an arbitration hearing scheduled for the week of
           July 20. Each proceeding is expected to last one week.

           Plaintiffs are not available from July 1 through July 13, due to the arbitration referred to
           above.

                                          August-September Conflicts

           Although the Court’s March 25 Order directed the parties to apprise the Court of dates in
           May, June, and July, the parties also wish to apprise the Court of the following in August
           and September:

           •      One of Ms. Powers’s attorneys has longstanding plans to be in France from
                  September 1 through September 13 for her wedding and honeymoon. Thus,
                  counsel for Ms. Powers could not begin a trial in August any later than August 3,
                  and could not begin a trial in September any earlier than September 21.

           •      Counsel for Mr. Rubin has an arbitration hearing scheduled the week of
                  September 14.

           •      Plaintiffs are unavailable from August 28 through September 8.
Case 1:17-cv-06404-BMC-SMG Document 344 Filed 04/03/20 Page 3 of 3 PageID #: 14889

                                                                      The Honorable Brian M. Cogan
                                                                      April 3, 2020
                                                                      Page 3




                                            Request for a Conference

           In light of the uncertainty about when people will be able to return to work in the wake of
           the Coronavirus pandemic, the parties respectfully submit that the Court re-schedule the
           conference call currently scheduled for April 8, 2020, at 10:00 am, for approximately two
           weeks, until April 21, 2020, at 11:00 am, or as soon thereafter as the Court is available, to
           discuss scheduling.

           Respectfully submitted on behalf of all parties,


           /s/

           Edward A. McDonald

           cc:    Counsel for all parties
